Title: Thomas Jefferson to Wilson Cary Nicholas, 17 August 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Poplar Forest
Aug. 17. 19.
          
          My letters from Monticello informing me of the President’s return, I lost no time in bringing under his attention the wish of your son Robert to be placed in our new Southern territories; but unfortunately I had forgotten the particular office he had in view, and having left the letter at home could not have recourse to it. but I supplied the lapse of memory by taking the broader ground that his understanding and character would make him an acquisition to the government for the highest offices there within their provision. if you think it material you will note to me the particular office he wished. in writing for him it was impossible for me not to think of yourself & family, and I hope my feelings have not led me into an indiscretion. your misfortunes are sufficient to humble us all, and to extort the involuntary exclamation of ‘Lord, what are we’? I have brought under the contemplation of the President these miserable uncertainties of fortune, and the occasions they offer to those she spares of pouring balm into the wounds of her victims. he is a good soul and will rejoice in an opportunity of proving it. opportunity indeed may lag, because locality is the law of appointment, but something I trust will occur which may gratify the wish & interest of our country that it’s trusts may be so distributed, as that while availing themselves of your services, they may secure to yourself an honorable & comfortable condition. if any particular object or resource occurs to yourself use my best offices as they are offered, without reserve, and accept assurances of my constant and affectionate attachment.
          
            Th: Jefferson
          
        